UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 17, 2007 PINNACLE FINANCIAL PARTNERS, INC. (Exact name of registrant as specified in charter) Tennessee 000-31225 62-1812853 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 211 Commerce Street, Suite 300, Nashville, Tennessee 37201 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(615) 744-3700 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. This Current Report on Form 8-K is being furnished to disclose the press release issued by Pinnacle Financial Partners, Inc., a Tennessee corporation (the “Company”), on July 17, 2007. The press release, which is furnished as Exhibit 99.1 hereto pursuant to Item 2.02 of Form 8-K, announced the Company’s results of operations for the three- and six-months ended June 30, 2007. The press release furnished herewith as Exhibit 99.1 contains certain non-GAAP financial measures as defined by Regulation G of the rules and regulations of the Securities and Exchange Commission. To supplement the Company’s consolidated financial statements prepared on a GAAP basis, the Company is disclosing certain non-GAAP performance ratios for the three months ended June 30, 2007. With respect to its merger with Cavalry Bancorp, Inc., a Tennessee corporation (“Cavalry”), on March 15, 2006, the Company is presenting certain non-GAAP performance ratios which consider the impact of goodwill and the core deposit intangible associated with the Cavalry merger. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for any measure prepared in accordance with GAAP. Because non-GAAP financial measures presented in the press release are not measurements determined in accordance with GAAP and are susceptible to varying calculations, these non-GAAP financial measures, as presented, may not be comparable to other similarly titled measures presented by other companies. The Company believes that these non-GAAP financial measures facilitate making period-to-period comparisons and are meaningful indications of its operating performance. In addition, because intangible assets such as goodwill and the core deposit intangible vary extensively from company to company, the Company believes that the presentation of this information allows investors to more easily compare the Company’s results to the results of other companies. The Company included non-GAAP performance ratios because it believes that these measures more accurately reflect the Company’s operating performance for the 2007 second quarter when compared to the same period in 2006 and because it believes that the information provides investors with additional information to evaluate the Company’s past financial results and ongoing operational performance. The Company’s management utilizes this non-GAAP financial information to compare the Company’s operating performance versus the comparable periods in 2006. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press release issued by Pinnacle Financial Partners, Inc. dated July 17, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PINNACLE FINANCIAL PARTNERS, INC. By: /s/Harold R. Carpenter Name: Harold R. Carpenter Title: Executive Vice President and Chief Financial Officer Date: July 17, 2007 EXHIBIT INDEX Exhibit No. Description 99.1 Press release issued by Pinnacle Financial Partners, Inc. dated July 17, 2007
